DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I and the species of SEQ ID NO:162 and pharmaceutical compounds that inhibit an immunoregulatory effect of CTLA4 in the reply filed on 25 March 2022 is acknowledged.

Claim Status
3. 	Claims 23-41 are pending.
	Claims 34, 38 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 23-33, 35-37, 39 and 40 read on the elected invention and have been examined herein. The claims encompass the non-elected subject matter of methods wherein the pharmaceutical compound that inhibits an immunoregulatory effect of an immune checkpoint is one that inhibits an immunoregulatory effect of CD80 or CD86. Prior to the allowance of the claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Specification
4. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example para [0155] (paragraph numbering herein is with respect to the published application). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-33 and 35-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the selection / administration of an immunotherapeutic treatment and the presence, absence or level of methylation of a CpG dinucleotide in the CTLA4 gene – i.e., “wherein the immunotherapeutic treatment is based on presence, absence and/or level of DNA methylation of at least one CpG dinucleotide of the CTLA4 gene.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims recite that the immunotherapeutic treatment is “based on” the presence, absence or level of methylation of a CpG dinucleotide in the CTLA4 gene.  . Neither the specification nor the claims set forth a limiting definition for "based" and the claims do not set forth how “based” is accomplished. The broadest reasonable interpretation of the “based on” limitation is that the claims include methods wherein a practioner reads a report regarding the presence, absence or level of methylation of a CpG in the CTLA4 gene of a subject and then mentally draws the conclusion that the immunotherapeutic should be administered to the subject. Thereby, the “based on” language of the claim encompasses processes that may be performed mentally and thus is an abstract idea.
Claim 35 requires performing a step of "comparing" methylation levels. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby also encompasses only an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims recite a step of administering a pharmaceutical compound that inhibits an immunoregulatory effect of CTLA4. However, this step does not integrate the recited judicial exceptions into a practical application of the exception(s).  The administering step encompasses treating subjects in the same manner regardless of the methylation status of the CpG in the CTLA4 gene. That is, in view of the broadly recited “based on presence, absence and/or level of DNA methylation” language, the claims include methods wherein the CpG in the CTLA4 gene is methylated, unmethylated or methylated at any level. The administering step in the present claims is merely an apply it limitation – i.e., instructions to the practioner to administer a pharmaceutical compound to treat a subject with a malignant disease in a conventional manner.  This is in contrast to present claim 37 wherein the pharmaceutical compound is administered to patient with a malignant disease after it has been determined that at least one CpG in the promoter region of the CTLA4 gene has a methylation level of less than about 50% or it is determined that the at least one CpG in the promoter region of the CTLA4 gene is not methylated. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. Methods of administering an inhibitor of CTLA4 to patients having a malignant diseases were well-known, routine and conventional in the prior art. For example, Hannani et al (Cell Research. 2015. 25: 208-224)  teaches that the anti-CTLA4 monoclonal antibody ipilimumab was approved by the U.S. FDA and European Medical Agency in 2011 for the treatment of metastatic melanoma (e.g. p. 210, col. 1). Methods of DNA methylation analysis were also well-known, routine and conventional in the prior art.  This finding is evidenced by the teachings in the specification – e.g., para [0089] “The DNA methylation analysis can basically be performed with all common methods known to the person skilled in the art from the relevant literature.” See also para [0092] and [0095].
Additionally, MPEP 2106.05(d) II states:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite the particular target of the CTLA4 gene, the claims do not require the use of any particular reagents that are specific for the CTLA4 gene and which are not routine, well-known and conventional in the prior art.  Further, the requirement for detecting the methylation status of a CpG in the CTLA4 gene is part of the recited law of nature and as generally recited does not add something ‘significantly more’ to the recited judicial exceptions. 
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-33, 35-37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-33 and 35-36 are indefinite and vague over the recitation of “wherein the immunotherapeutic treatment is based on presence, absence and/or level of DNA methylation.” It is unclear as to whether the immunotherapeutic is administered under all circumstances, including when the patient has DNA methylation of a CpG in the CTLA4 gene and when the patient does not have DNA methylation of a CpG in the CTLA4 gene and when the patient has any level of DNA methylation of a CpG in the CTLA4 gene or if the recitation of “based on” requires a consideration of some other unspecified criteria. With the exception of claims 31 and 35 it is unclear as to how one would know whether the patient has a CpG in the CTLA4 gene in which methylation is present or absent or present at any level. The claims do not clearly set forth the basis for when a patient afflicted with a malignant disease is administered the immunotherapy. In the absence of a clear limitation as to what is encompassed by “is based on,” it is unclear as to how to ascertain when the administering step has been performed on the basis of the presence, absence or level of DNA methylation. Therefore, one cannot determine the metes and bounds of the claimed subject matter.
Claims 22-25, 28-33 and 35-37 are indefinite over the recitation of a pharmaceutical compound  that “inhibits an immunoregulatory effect” of CTLA4. This phrase is not clearly defined in the specification or the claims and there is no art recognized definition that limits the mean of the immunoregulatory effects of CTLA4. While the prior art does discuss some of the immune effects of CTLA4, the immunoregulatory effects of CTLA4 are not all known or adequately described so as to adequately define the group of  compounds that could inhibit such immunoregulatory effects. While it is clear as to what constitutes a compound that inhibits CTLA4, the metes and bounds of the compounds that directly or indirectly inhibit any immunoregulatory effect of CTLA4 are unclear.
Claims 22-33 and 35-36 are indefinite over the recitation of “the immunotherapeutic treatment” because this phrase lacks proper antecedent basis. While the preamble of the claim recites a method of treating a patient with an immunotherapy and the claims go on to recite administering a pharmaceutical compound, the claims do not previously refer to an “immunotherapeutic treatment.”
Claim 36 is indefinite and unclear over the recitation of “the patient receiving the immunotherapy.” It is unclear as to how this recitation relates to the remainder of the claim. 
	Claim 37 is indefinite over the recitation at d) of “or in absence of methylation” because it is not clear as to what is meant by this phrase. It appears that the claim should recite “or an absence of methylation.”
Claims 39 and 40 are indefinite over the recitation that ipilimumab (claim 39) or tremelimumab (claim 40) is administered to a subject, wherein the promoter region of the CTLA4 gene in the subject’s melanoma cells or T lymphocytes interacting with the melanoma cells has a mean DNA methylation of less than about 50%. The claims do not set forth the criteria for distinguishing between subjects that have a promoter region of the CTLA4 gene that has a mean DNA methylation of less than about 50% and subjects that do not have a promoter region of the CTLA4 gene that has a mean DNA methylation of less than about 50%.  While subjects having a CTLA4 promoter mean DNA methylation level of less than about 50% can be identified by assaying samples of melanoma cells or T lymphocytes interacting with melanoma cells for the methylation level of the promoter of the CTLA4 gene, the claims do not require that the subject is one in which such samples have been obtained and assayed for the mean DNA methylation level of the CTLA4 promoter region. In the absence of such a limitation, it is unclear as to how one would understand when a method meets the requirements of administering ipilimumab to a subject in which their melanoma cells or T lymphocytes interacting with melanoma cells have a CTLA4 promoter region with a mean methylation level of less than about 50%.  For instance, Hodi et al (NEJM. 2010. 363:711-723) teaches administering ipilimumab alone to 137 subjects with metastatic melanoma or in combination with gp100 to 403 patients with metastatic melanoma. It cannot be ascertained whether at least one the 540 patients administered ipilimumab meet the criteria of the present claims that the CTLA4 promoter region in the subject’s melanoma cells or T lymphocytes interacting with melanoma cells has a mean DNA methylation level of less than about 50%.  Therefore, one cannot determine the metes and bounds of the claimed subject matter without additional information regarding what distinguishes subjects that have a CTLA4 promoter region mean DNA methylation level less than 50% and those that do not have a CTLA4 promoter region mean DNA methylation level less than 50%. Note that MPEP 2173 states that “The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.” Further,  MPEP 2173.02 states that “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  
Claim 39 contains the trademark/trade name “(Yervoy®).”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a therapeutic compound and, accordingly, the identification/description is indefinite. The recitation of the trademark “(Yervoy®)” should be omitted from the claim.

	Claim Rejections - 35 USC § 112(a) - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-33 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods that detect an elevated level of DNA methylation of a CpG in the promoter region of the CTLA4 gene in a patient having malignant melanoma or clear cell renal cell carcinoma as indicative of a poor prognosis of the patient having malignant melanoma or clear cell renal cell carcinoma, or a reduced / low level of DNA methylation of a CpG dinucleotide in the promoter region of the CTLA4 gene of a patient having acute myeloid leukemia (AML) or glioma as indicative of the patient having a poor prognosis, and methods which detect a reduced / low level of DNA methylation of a CpG in the promoter region of the CTLA4 gene as indicative of a patient having malignant melanoma that is likely to respond to an anti-CTLA4 antibody therapy,  does not reasonably provide enablement for methods that administer any pharmaceutical compound that inhibits any immunoregulatory effect of CTLA4 based on the presence, absence or level of DNA methylation of a CpG dinucleotide in any region of the CTLA4 in subjects having any type of malignant disease, including any squamous cell carcinoma or adenocarcinoma..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The following factors have been considered in formulating this rejection {In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
Herein, the claims are drawn to methods for treating a patient afflicted with any malignant disease with a pharmaceutical compound that inhibits any immunoregulator effect of CTLA4 wherein the treatment is based on the presence, absence and/or level of DNA methylation of at least one CpG dinucleotide in any sequence of the CTLA4 gene of the cells of the malignant disease or T lymphocytes interacting with the cells of the malignant disease of the patient.
The specification studied the level of methylation and expression of CTLA4 in different types of cancer cells and found that the results varied depending on the type of cancer cells being studied. In particular, the specification teaches using the Illumina Infinium Human Methylation450 BeadChip to assay for the CpG “cg08460026” in the CTLA4 promoter region. It is reported that patients with malignant melanoma having elevated levels of methylation had an unfavorable prognosis as compared to patients with methylation levels below a set threshold (para [0173]). Similarly, in patients with clear cell renal cell carcinoma, increased methylation of this CpG in the CTLA4 promoter correlated with an unfavorable prognosis (para [0201]).
In contrast, in patients having acute myeloid leukemia (AML), low levels of methylation of this CpG in the CTLA4 promoter region were correlated with an unfavorable prognosis (para [0193]). 
Similarly, in patients with low grade gliomas, low levels of CTLA4 methylation were correlated with a poor prognosis (para [0196-197]). The specification (para [0197])states “it was also possible to determine the prognosis of the patients on the basis of DNA methylation and mRNA expression of the genes CD80, CTLA4, ICOS and CD276 as well as the combination of both analyses. In this case again, it was a surprising finding that high DNA methylation and low mRNA expression of the immunoregulatory genes of the present invention were associated with a more favorable course of the disease.”
The specification also teaches that patients with malignant melanoma having lower levels of methylation of the CpG “cg08460026” in the CTLA4 promoter region in tumor cell samples were more likely to be responsive to the anti-CTLA4 antibody of ipilimumab (see Example 20). It is stated that:
“Of the 15 patients with the highest CTLA4 methylation in the tumor, which form the high CTLA4 methylation group, all patients suffered a progress or were censored within 6 months after the start of the immunotherapy. Of the 15 patients with the lowest CTLA4 methylation in the tumor, which form the low CTLA4 methylation group, close to 20% survived without progression longer than 5 years after the start of immunotherapy” (para [0226]).

In Example 22, the specification shows that an additional CpG in the promoter region of the CTLA4 gene is methylated at lower levels in patients with malignant melanoma who are responsive to the anti-CTLA4 antibody of ipilimumab.
However, the claims encompass methods which require an association between the level of methylation of CpGs in non-promoter regions of the CTLA4 gene in any type of malignant cell or T lymphocyte associated with any type of malignant cell as indicative of responsiveness to (or the selection / administration of) any pharmaceutical compound that has an immunoregulatory effect on CTLA4.
There is a high level of unpredictability in the art of determining a phenotype, such as a prognosis of a malignant disease or the responsiveness of a malignant disease to an immunotherapy based on determining methylation levels. 
This unpredictability is supported by the teachings in the specification. As discussed above, the specification establishes that it is unpredictable as to whether an increase or decrease in methylation of a CpG dinucleotide in CTLA4 will be correlated with the prognosis of cancer since opposite results were obtained with malignant melanoma and clear cell renal cell carcinoma as compared to AML and low grade gliomas. The specification does not provide sufficient guidance as to how to predictably determine if a particular malignant cancer will show a high the level of CTLA4 DNA methylation or a low level of CTLA4 DNA methylation in patients who have a favorable prognosis. Such information can only be ascertained by trial-by-error experimentation. Accordingly, such experimentation is undue.
The unpredictability in the art is supported by the teachings of Goltz et al (Leukemia. Available online 14 Nov 2016. 31:738-743 and Supplementary tables 1 and 2; co-authored by the present inventor). Goltz studied CTLA4 promoter methylation levels in subjects having AML. It is reported that CTLA4 promoter methylation levels are not significantly correlated with overall survival in AML patients (see Table 1 and Supplementary Tables 1 and 2. The reference states that “mPD-L2, mPDCD1 and mCTLA4 failed to classify as prognostic factors when analyzed individually” (p. 742, col 1). This is in contrast to the information provided in the present application which states that low CTLA4 promoter methylation levels are predictive of an unfavorable outcome in AML patients.
The unpredictability in the art is also supported by the post-filing date reference of Fietz et al (Cancer Immunology, Immunotherapy (2021) 70: 1781-1788; co-authored by the present inventor). Fietz teaches that while low CTLA4  methylation levels correlated with high CTLA4 mRNA levels and both were correlated with response to ipilimumab treatment in patients with stage IV melanoma, “CTLA-4 protein expression did not predict response to treatment” (see abstract).  Fietz (p. 1785, col. 2) states:
“Quantitative CTLA-4 protein expression as determined using the H scoring system did not reveal a significant correlation between methylation and protein expression (Speaman’s ρ=0.21, P=0.27). Only a subset of tumors contained CTLA-4+ immune cells (40%, 12/30). We could not find a correlation between CTLA4 methylation and the presence of CTLA-4+ immune cells (P=0.91). In concordance with 
the lack of a significant correlation between methylation and protein expression, we did not find significant differences in Kaplan–Meier analysis of PFS in our cohort stratified by CTLA-4 protein-expressing tumor cells (P=0.17) or TILs (P=0.26), respectively.”

	The teaching that CTLA4 protein levels did not correlate with CTLA4 promoter methylation levels contrasts with the teachings in the specification as to why an anti-CTLA4 therapy would be predicted to be effective based on CTLA4 methylation levels. The specification (para [0088]) states:
Since it could be shown that the DNA methylation of the immunoregulatory genes is directly correlated with the expression of the corresponding immune checkpoints, the method according to the present invention allows for, alternatively or in addition to the estimation of the prognosis, a prediction of the patient's response to a corresponding immunotherapy. For example, the response is likely if the DNA methylation analysis indicates an expression of the immune checkpoint. Thus, for the first time, a simultaneous determination of the patient's prognosis and prediction of the response to an immunotherapy can be performed within the same test, whereas common methods based on conventional marker genes so far allowed for either only prognosis or only prediction.	
If there is no correlation between CTLA4 protein expression levels and CTLA4 methylation levels, then the above statement regarding the ability to predict a patient’s response to immune checkpoint anti-CTLA4 therapy based on CTLA4 methylation levels does not hold. Accordingly, the teachings of Fietz highlight the unpredictability in the art of extrapolating the findings obtained with ipilimumab treatment of malignant melanoma cells to treatment of any malignant disease with any pharmaceutical agent that inhibits any immunoregulatory effect of CTLA4 since CTLA4 methylation levels are not predictive of CTLA4 protein levels and thereby the functional effect of CTLA4 methylation levels remains unclear. 
The unpredictability in the art is also supported by the teachings of Kordi-Tamandani et al (J Gastrointestin Liver Dis. Sept 2014. 23(3): 249-253). Kordi-Tamandani teaches that CTLA4 promoter methylation levels are higher in gastric cancer tumor tissue samples as compared to samples of normal tissue at the margins of the tumor (see Table III). The increase levels of methylation occurred in 78.82% of the tumor samples.  Kordi-Tamandani reports that CTLA4 mRNA levels were inversely correlated with CTLA4 methylation levels and were reduced in gastric tumor samples as compared to normal margins (p. 251, col. 2 and Table V). It is stated that “Our results indicate that the methylation of CTLA4 gene is associated with an increased risk of gastric cancer, and signi-ficantly lower expression of this gene could be observed 
in cancer tissues relative to their normal margins” (p. 251, col. 2). The reference goes on to state:
While previous studies have shown high levels of CTLA4 mRNA or protein in the blood of patients with multiple types of cancer, the present study indicates that gene silencing and reduction in CTLA4 expression are possibly related to promoter hypermethylation of its gene, and that it can be considered a risk factor for gastric cancer. These results raise the possibility that CTLA4 could be considered as a potential therapeutic target for gastric cancer.”

The reference teaches that further studies are required to verify their findings. However, Khalil et al (Cancer Network. 15 January 2016, available via URL: < cancernetwork.com/view/modern-immunotherapy-treatment-advanced-gastrointestinal-cancers>) teaches that the anti-CTLA4 antibody therapy alone has not been found to be effective in pancreatic or gastric cancer. Khalil states “As with pancreatic cancer, responses to anti–CTLA-4 monotherapy in gastric carcinoma are rare and can be quite delayed. For example, in a phase II study of the anti–CTLA-4 mAb tremelimumab, 1 of 18 gastric cancer patients achieved a PR after 25 months on treatment... Consistent with other cancers, responses to PD-1 axis blockade in gastric cancer appear to be more frequent than responses to CTLA-4 blockade.” Accordingly, if the high levels of CTLA4 promoter methylation and the low levels of CTLA4 mRNA observed in 78% of gastric cancer patients were predictive of a need to administer a CTLA4 targeted therapy, then one would expect that studies using anti-CTLA4 monotherapy in gastric cancer would be effective in a higher number of patients. Thereby, it does not appear that one can effectively treat any type of malignant disease with an anti-CTLA4 antibody therapy based on the presence, absence or level of DNA methylation of CTLA4, as is encompassed by the claims.
Further, Fietz (p. 1787, col. 1) states that “CTLA4 DNA methylation highly depends on the sequence context.” However, all results provided in the present application are limited to the methylation levels of the CTLA4 promoter region. It has not been established that non-promoter regions of the CTLA4 gene are differentially methylated in a representative number of distinct malignant diseases and are correlated with a favorable or poor prognosis of the malignant disease or the responsiveness of the malignant disease to a representative number of pharmaceutical compounds that inhibit an immunoregulatory effect of CTLA4.
This unpredictability in the art of extrapolating methylation results from one region of a gene to other regions of the gene is supported by the teachings of the specification with respect to the CD274 and CD276 genes. The specification (para [0218]) states:
“For example, in the case of the immunoregulatory gene CD274 it was surprisingly demonstrated for the two regions with SEQ ID NO:425 and SEQ ID NO:426 that increased methylation is associated with a low risk of death, while in Example 3 it was shown that increased methylation of other regions of the CD274 gene is associated with poorer survival in malignant melanoma. A similar finding was found for CD276. DNA methylation analysis of the regions of CD276 covered by SEQ ID NO:427, SEQ ID NO:428 and SEQ ID NO:429 correlates inversely with survival, i.e. increased methylation of these regions is associated with a lower risk of death. Conversely, methylation of the region with SEQ ID NO:430 is positively correlated with the risk of death. A particular advantage of DNA methylation analysis according to the present invention is that by selecting one or more regions in the gene for investigation, an even more differentiated prognosis can be achieved than is possible, for example, with mRNA expression or protein expression alone..” 

However, the specification does not provide sufficient guidance as to the identity of additional regions (non-promoter regions) in the CTLA4 gene will show a high or low level of DNA methylation as indicative of the need to treat the patient with a pharmaceutical compound that inhibits an immunoregulatory effect of CTLA4. As evidenced by the above teachings, one can only determine whether a CpG in a particular region of a gene is correlated with survival / selection of a particular treatment through experimentation. The specification does not provide a predictable means for  knowing without experimentation which CpGs in the CTLA4 gene will be differentially methylated as indicative of the need to treat that patient with a pharmaceutical compound that inhibits an immunoregulatory effect of CTLA4.
Regarding the pharmaceutical compound to be administered to the patients, the specification (para [0114]) states “A preferred method comprises the use of DNA methylation analysis of the CTLA4 and/or CD80 gene to predict the response to pharmaceutical compounds which are capable of modifying, in particular inhibiting, the immunoregulatory effect of CTLA4 and/or CD80. Suitable pharmaceutical compounds are, for example, ipilimumab (MDX-010; trade name Yervoy, Bristol-Myers Squibb), tremelimumab (ticilimumab, CP-675,206, Pfizer, Medlmmune, Astra Zeneca).” However, the specification teaches only that low levels of methylation of CpGs in the promoter region of CTLA4 in patients with malignant melanoma are correlated with a positive response to the anti-CTLA4 antibody of ipilimumab. The specification does not provide clear guidance as to the “basis” for administering ipilimumab or any other pharmaceutical compound that inhibit an immunoregulatory effect of CTLA4 to patients having other types of malignant diseases, including clear cell renal cell carcinoma, AML, low grade glioma, or any squamous cell carcinoma or adenocarcinoma based on either the presence or absence or any level of DNA methylation of the promoter region (or other regions of CTLA4). The specification does not provide clear guidance as to how the association between CTLA4 promoter methylation levels and poor or favorable prognosis of a malignant disease is then used to select and administer a pharmaceutical compound that inhibits an immunoregulatory effect of CTLA4.
Additionally, the specification does not provide sufficient guidance as to how to extrapolate the findings obtained with the anti-CTLA4 antibody of ipilimumab to a representative number of diverse types of immunotherapies encompassed by the claims. Immunotherapies may have very distinct mechanisms of action and different effects on different immune system-related pathways. The example provided in the specification is limited to an antibody to CTLA4. There is no showing regarding the level of CTLA4 methylation in patient’s that respond to or do not respond to a representative number of the diverse immunotherapies encompassed by the claims. Nor has the specification adequately described how to make and use a representative number of pharmaceutical compounds that directly or indirectly inhibit some undefined type of immunoregulatory effect of CTLA4 to treat the malignant diseases recited in the dependent claims or any other type of malignant disease.   In the absence of specific guidance as to the identity of such immunotherapies (e.g., their structure, biological activity and mechanism of action), the identity of such therapies that are correlated with CTLA4 methylation levels is highly unpredictable. 
As stated in MPEP 2164.03:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.”

Further, as set forth in Rasmusson v. SmithKIine Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
"As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."

Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	
Claim Rejections - 35 USC § 112(a) – Written Description
8.  Claims  23-25, 28-33 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
	“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’”Ariad Pharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-a with A2 specificity, can result in a claim that does not meet written description even if the human TNF-a protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875.
Herein, the claims are drawn to methods of treating a patient afflicted with a malignant disease comprising administering to the patient a pharmaceutical compound that inhibits an immunoregulatory effect of CTLA4, based on the presence, absence or level of methylation of CTLA4 or wherein the patient has a methylation level of less than 50% or the absence of methylation in the promoter region of CTLA4 (claim 37).
The claims do not define the pharmaceutical compounds in terms of any specific structural properties. Claim 24 recites that the compound has the function that it interacts with CTLA4; and claim 25 recites that the compound inhibits binding of CTLA4 (although the molecule to which CTLA4 binds is not defined). 
As broadly recited, the pharmaceutical compound may be any small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme.
Further, the compound may directly or indirectly affect any unspecified immunoregulatory effect of CTLA4. Note that the specification does not provide a limiting definition of what constitutes an immunoregulatory effect of CTLA4. 
The specification (e.g., para [0114]) teaches that the compound which inhibits the immunoregulatory effect of CTLA4 may be the monoclonal antibody of ipilimumab or tremelimumab.
However, the specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics a representative number of additional pharmaceutical compounds that inhibit any immunoregulatory effect of CTLA4.
Given the vast breadth of the claims, the disclosure of two monoclonal antibodies, which were known in the prior art, does not constitute a representative number of the diverse small molecules, proteins, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers or enzymes that inhibit an immunomodulatory effect of CTLA4. 
The variation encompassed by the presently claimed inhibitors is large and the specification does not establish that the antibody species described is representative of the claimed genus. Neither does the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitors. The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of small molecules, proteins, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers or enzymes. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Note that Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of inhibitors of an immunomodulatory effect of CTLA4 within the broadly claimed genus. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of inhibitors which are not described in the specification. 
Priority
9. It is noted that Applicant cannot rely upon the certified copy of the foreign priority application to overcome any applied prior art rejections because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	
Claim Rejections - 35 USC § 103
10.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al (Clinical Epigenetics. published online 03 February 2017. 9(13): p. 1-15 and Supplemental Table S4, 4 pages).
Basu teaches a method comprising providing DNA of cells of patients having oral squamous cell carcinoma (OSCC; i.e., a malignant disease); converting cytosines in the DNA into uracils by treating the DNA with sodium bisulfite; and detecting the presence, absence or level of DNA methylation of CpG dinucleotides in the promoter region of the CTLA4 (e.g., Figures 5-6; p. 12). It is reported that CTLA4 is hypomethylated in OSCC and CTLA4 is overexpressed in OSCC tissues as compared to adjacent normal tissues (p. 6, col 2).  Basu teaches that higher expression of CTLA4 (and thereby hypomethylation of OSCC) was correlated with better disease prognosis for early stages of OSCC (p. 7, col. 2, p. 11, col. 2 and Figure 6). 
Basu et al does not exemplify a method that further comprises administering an inhibitor of CTLA4 to subjects in which there is hypomethylation / a low level of CTLA4 promoter methylation.
However, Basu (p. 11, col. 2) states:
“A humanized anti-CTLA4 monoclonal antibody (ipilimumab) was approved by the Food and Drug Administration (FDA) for metastatic and advanced melanoma. Clinical trials and combination trials are going on for other advance stage cancers including prostate, bladder, and lung cancer. Better survivability for the early-stage OSCC patients suggests that CTLA4 might be overexpressed on the surface of early-stage tumor cells, as have been observed on cancer cell lines as well as in non-small cell lung carcinoma [61, 62]. Binding of CTLA4 with its ligand on APCs triggered apoptosis of tumor cells further inhibited tumor progression.”

In view of these teachings of Basu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Basu so as to have treated those OSCC patients having a low level of methylation of the CTLA4 promoter (and thereby having a high level of expression of CTLA4) with the anti-CTLA4 monoclonal antibody of ipilimumab in order to have aided in the treatment of OSCC, including inhibiting tumor progression.
Such a modification of the method of Basu would have resulted in a method of treating a patient with the malignant disease of OSCC comprising: administering ipilimumab (i.e., a monoclonal antibody that binds to CTLA4 and inhibits binding of CTLA4 and thereby inhibits an immunoregulatory effect of CTLA4) to the patient, wherein the ipilimumab is administered to the patient with OSCC based on the presence of a low level of methylation of at least one CpG in the promoter region of CTLA4.
Regarding claim 30, this claim further defines the melanoma but is not limited to methods in which the patient has a melanoma.
Regarding claim 33, Basu analyzed the CpG dinucleotide cg08460026, as shown at entry 96 in Supplemental Table 4 (at p. 3). This is the same CpG assayed in the present application, which is present in the CTLA4 promoter region of SEQ ID NO: 162. Thereby, Basu teaches assaying for the level of methylation of a CpG within SEQ ID NO: 162.

    PNG
    media_image1.png
    23
    596
    media_image1.png
    Greyscale

Regarding claims 36 and 37, Basu teaches that the CTLA4 promoter CpG is hypomethylated in OSCC tissue but doesn’t the level of methylation and particularly doesn’t teach that the methylation level is less than 50%. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Basu so as to have determined the optimum level of methylation that distinguishes between OSCC tissue and normal tissue of a patient, including levels of methylation of less than 50%, in order to have ensured that the method accurately distinguished between normal and cancer samples in subjects and accurately predicted overall survival of early stage OSCC. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634